Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. Claims 1, 6-8, 13-15, 19, and 20 have been amended. This action is responsive to Applicant’s application filed 05/19/2022.

Response to Arguments 
3.	Applicant's arguments with respect to newly amended features in claims 1, 8, and 15, have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,072.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, claims 1-20 are merely an obvious variation of claims 1-20 of US Patent No. 10,885,072. Therefore, these two sets of claims are not patentably distinct.

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gendron et al. (US Patent Publication No. 2009/0016161 A1, hereinafter “Gendron”) in view of Garakani (US Patent No. 6,005,978, hereinafter “Garakani”) 
As to Claim 1, Gendron teaches the claimed limitations:
“A system comprising:” as a system and method for processing real-time side scan sonar imagery, including displaying change detection side scan sonar imagery during the change detection side scan sonar survey, and simultaneously displaying historical side scan sonar imagery in an area-based tile format from one or more previous side scan sonar surveys of the same geospatial location (paragraph 0013).  
“a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:” as a geospatial bitmap can be defined for an entire finite space, memory is only allocated--dynamically--when groups of spatially close bits are set, resulting in a compact data structure that supports very fast Boolean and morphological operations (paragraph 0095). A computer readable media containing programs for accomplishing these methods. The raw data and results can be stored for future retrieval and processing, printed, displayed, transferred to another computer, and/or transferred to a mine hunting vessel (paragraph 0161).
 	“a scanning component that performs a iterative search of resolution levels of a geohash grid tree data structure of a land area up to a threshold number of resolution levels, starting from a first resolution level of the resolution levels corresponding to a largest resolution level of the resolution levels through subsequent resolution levels of the resolution levels, for a node of the geohash grid tree data structure having a geohash index corresponding to a specified geohash index of a location” as a computer based system and method for real-time display of co-registered historical and current side scan sonar imagery during a side scan sonar survey. Filtering based on predetermined size and shape parameters (abstract). The method can include updating the historical display during the change detection survey. Steps for updating the historical display based on the change detection survey imagery's LAT/LON position and heading, computing the minimum and maximum tile rows and columns and determining which tiles are geographically inside the display extents on the display of the historical side scan imagery. The method can also include automated detection of clutter on the seafloor by calculating an upper threshold and a lower threshold for each scanline, wherein pixels in the scanline with a sample value above an upper threshold are brights, and pixels in the scanline with a sample value below a lower threshold are shadows. The calculating of an upper threshold and a lower threshold can take into consideration only pixels outside a nadir portion of the scanline (paragraphs 0020-0021). A geospatial data structure breaks a bitmap into submaps for use in a computer aided search module (paragraph 0041; see also figure 18). The index of each bit is unique and denotes its position relative to the other bits in the bitmap. In this algorithm, every bit represents an object at some unique geospatial location. A set bit indicates that some object of interest exists at that location, accurate to within the resolution of the bitmap. A cleared bit indicates the absence of any object at that location (paragraph 0095). Binary trees are the simplest kind of tree, in which each parent node has at most two children. Binary trees and hash tables are most useful for one-dimensional data. Two-dimensional data, such as maps and feature data, is better stored in quadtrees. A quadtree is similar to a binary tree, but parent nodes have at most four vertices. Because the CAS algorithm needs to store and retrieve 2D geographical data, the quadtree data structure was chosen as the starting point in the design of the CAS algorithm. To improve efficiency and speed of retrieval, the CAS algorithm uses a combination of geospatial bitmaps and quadtree to create a new data structure, which allows for storage and quick retrieval of the locations and related attributes of historical SSI features (paragraphs 0128-0129). The geospatial bitmaps data structure minimizes computer memory by breaking its bitmap into submaps. The submaps are 2D tiles of equal size, which are actually pointers to byte arrays. The individual bits represent the cells of the bitmap using bit masking. To determine the number and size of the submaps, a best fit algorithm is used. The fundamental structure of a quadtree is the node. When a quadtree is used to store 2D data, in which the LAT/LON location of the data is one of the primary keys, a node represents one geographical location and can contain attribute fields that describe certain aspects of that location. The precision of the location is driven by the number of levels in the quadtree and the geographic area represented by the root node. A node also contains memory pointers to four other nodes that may or may not exist. At level 0 of the quadtree there is a single node, called the parent node, and the four nodes below in level 1 are called children (paragraphs 0131-0141).
	“a location determination component that determines whether the location is at least partially within the land area based on a result of the search“ as the completion algorithm is configured to determine attributes such as size and shape of the contact based on the size and shape of the bright spots and adjacent shadows, sonar altitude, sonar resolution, and distance from the nadir. The algorithm then computes a confidence measure. If the contact has a high enough confidence measure, the system designates a contact. When the confidence measure falls below a set threshold, the system prompts the operator to make a final judgment, and allows the operator to designate the snippet as containing a contact. After the completion module or the operator has designated a contact, the location of each completed contact is then passed to a computer aided search algorithm. The CAS algorithm uses geospatial bitmaps and a modified quadtree structure to accurately and efficiently perform geospatial searches. Trees are naturally efficient at representing hierarchical data, particularly well suited to the implementation of databases, and allow for the quick retrieval of data items based on spatial location (paragraphs 0123-0127; see also figure 17).
Gendron does not explicitly teach the claimed limitation “having at least one of: no subordinate nodes or a resolution level not being lower than an accepted resolution level, and wherein the threshold number of resolution levels is based at least in part upon a spatial resolution parameter defining the accepted resolution level associated with a specified context of a query comprising the location”.
Garakani teaches all local maxima above an acceptance threshold are further examined using an area-based edge map matching technique using at least the coarsest level of the multi-resolution edge maps. The user specifies the resolution level(s) of the multi-resolution edge map at which an area-based match step is to be performed. The level(s) selected depends generally on the test image to be searched, and particularly on a determination of which resolution levels of the test image include the most distinguishable features. In a preferred embodiment, the user can select evaluation at either the coarse, or the coarse and the fine resolution levels in a multi-resolution edge map of two levels. In general, the multi-resolution image can have more than two levels, and area-based matching of edge maps can occur at more than one resolution level. In general, area-based matching of edge maps can be performed using edge pixel magnitude and/or edge pixel direction. Further, both edge and non-edge pixel information can be exploited (column 3, lines 40-61). Each local maximum having a height that exceeds the accept threshold (44) is further evaluated (45) using at least one subsequent matching step of greater precision and selectivity to ensure that the local maximum is in fact a true location of an instance of the model image, and that the location of the position of the instance of the model image is known with sufficient precision. This is done for each local maximum until every local maximum has been so evaluated. The step of further evaluating a local maximum is essentially re-searching using a search method more precise and/or more selective than the method used to find the local maximum originally, where re-searching takes place only within a restricted region defined to include only the image feature corresponding to each local maximum, and an additional region to allow sufficient relative displacement between the model image and the restricted region of the test image to be searched. The re-searching can occur using one or more resolution levels within the multi-resolution representation of the test image. In a preferred embodiment, only one evaluation resolution level is selected by the user. If coarse is selected, only the coarse level is searched. If fine is selected, the coarse level is searched, and then is searched again using a search of even greater precision at the fine level, and within a more restricted area based on the location found by searching the coarse level (column 10, lines 25-59).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Gendron and Garakani before him/her, to modify Gendron defining the accepted resolution level associated with a specified context of a query because that would provide a match-metric surface, the resulting match-metric surface is then analyzed to determine at least the height of each local maximum of the surface
 as taught by Garakani (column 3, lines 33-39).

As to Claim 2, Gendron teaches the claimed limitations:
“wherein the location determination component determines that the location is encompassed by the land area based on the iterative search returning the node having no subordinate nodes” as (paragraphs 0024, 0063-0067, 0097-100, 0138-0139; see also figures 20-21).

As to Claim 3, Gendron teaches the claimed limitations:
 “wherein the location determination component determines that no portion of the location intersects the land area based on the iterative search returning no node having the geohash index corresponding to the specified geohash index of the location” as (paragraphs 0095-100, 0138-0139, and 0131-0143).

As to Claim 4, Gendron teaches the claimed limitations:
 	“wherein the geohash grid tree data structure corresponds to a geohash grid for the land area” as (paragraph 0128).

As to Claim 5, Gendron teaches the claimed limitations:
 	“wherein the location determination component determines that the location is at least partially within the land area based on the iterative search returning the node having the resolution level not being lower than the accepted resolution level” as (paragraphs 0123, 0144).

As to Claim 6, Gendron teaches the claimed limitations:
 	“wherein the specified context is defined in the query” as (paragraphs 0095, 0103, 0116-0119, 0130-0131). 

As to claims 8-13 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-6. In addition, Gendron teaches a system and method for processing real-time side scan sonar imagery (paragraph 0013). Therefore these claims are rejected for at least the same reasons as claims 1-6.

As to claims 15-19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-3, and 5-6. In addition, Gendron teaches a computer systems for accomplishing the methods and to computer readable media containing programs for accomplishing these methods (paragraph 0161). Therefore these claims are rejected for at least the same reasons as claims 1-3, and 5-6.

6.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gendron et al. (US Patent Publication No. 2009/0016161 A1) as applied to claims 1, 8, and 15 above, and further in view of Garakani (US Patent No. 6,005,978) and Mor et al. (US Patent Publication No. 2016/0321351 A1, hereinafter “Mor”)
As to Claim 7, Gendron does not explicitly teach the claimed limitation “wherein the specified context is selected from a group consisting of road network, land usage, traffic condition, weather, and air quality”.
Mor teaches (abstract), (paragraphs 0042, 0069).
		Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Gendron, Garakani and Mor  before him/her, to modify Gendron a group consisting of road network, land usage, traffic condition, weather, and air quality because that would because that would provide a match-metric surface, the resulting match-metric surface is then analyzed to determine at least the height of each local maximum of the surface as taught by Garakani (column 3, lines 33-39). Or achieves clustering with improved accuracy based on the geo-information of the objects at one or more resolution levels that are finer than the given resolution level as taught by Mor (paragraph 0007).

As to claim 14 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 7. In addition, Gendron teaches a system and method for processing real-time side scan sonar imagery (paragraph 0013). Therefore this claim is rejected for at least the same reasons as claim 7.

As to claim 20 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 7. In addition, Gendron teaches a computer systems for accomplishing the methods and to computer readable media containing programs for accomplishing these methods (paragraph 0161). Therefore this claim is rejected for at least the same reasons as claim 7.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/04/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156